Lumpkin, J.
The evidence, though entirely circumstantial and not absolutely conclusive against the defendant, was sufficient to warrant the verdict for the plaintiff rendered in the magistrate’s court; and this court, therefore, will not reverse a judgment of the superior court refusing to sustain a certiorari brought to set the verdict aside on the ground that it was unsupported by the evidence. Judgment affirmed.
Defendant testified, denying that he short, killed or in any way injured the sow, or that he ever saw her in his enclosure, etc. The value of the animal was proved-
J. B. Conyers, for plaintiff in error.
A. W. Fite and A. S. Jolmson, contra.